Argued: March 1, 2018



                             IN THE COURT OF APPEALS

                                OF MARYLAND

                              Misc. Docket AG No. 4
                              September Term, 2016


                        ATTORNEY GRIEVANCE COMMISSION

                                OF MARYLAND

                                        v.

                             CLAIRE L.K.K. OGILVIE


                               Barbera, C.J.
                               Greene
                               Adkins
                               McDonald
                               Watts
                               Hotten
                               Getty,


                                               JJ.

                              PER CURIAM ORDER



                               Filed: March 6, 2018
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

CLAIRE L.K.K. OGILVIE            *   Misc. Docket AG No. 4
                                     September Term, 2016


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 6th day of March 2018,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Claire L.K.K. Ogilvie be, and she is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Claire L.K.K. Ogilvie from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Claire

L.K.K. Ogilvie.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge